Mr. Justice Cox
delivered the opinion of the court:
This is an action of trespass on the case for expelling the plaintiff from the cars of the defendant. The facts seem to be that the plaintiff had obtained a through ticket from Pittsburgh to Washington from the office of the Pennsylvania Railroad Company, which entitled him at Harrisburg to change cars and take a certain train on another road, namely, the Northern Central Railroad. Through some accident' the train on which he started from Pittsburgh *574failed to arrive in time to enable him to connect with that train; and thereupon, by direction of the conductor of his train, as he.says, he went aboard another train on the Northern Central Railroad. When that had proceeded a .short distance, the conductor asked for his ticket, and as the ticket did not allow him to ride on that train he was expelled from it. He sues the Pennsylvania Railroad Company on the'theory that the Northern Central Railroad was a part of the Pennsylvania Railroad, and that the conductor, who expelled him from the car, was its officer, and it is therefore liable in damages.
The defendant does not deny its liability for damages for failure to land him at Harrisburg in due time, or for any misdirection given him there by its officers ; but it denies that it is the company which expelled him from the train, and is therefore, liable in this particular action of trespass. In order to prove the identity of this defendant with the Northern Central Railroad Company, the plaintiff offered in evidence the annual report of the president and directors of the Pennsylvania Railroad Company, which alludes to the roads under the control of that company, among which is this road, the Northern Central. But on further inspection of the report, it is seen that the control referred to is that of stockholders. It appears that they own a large amount of the stock of that road, and control the road in that way. It does not appear that the Pennsylvania Railroad, as such, appoints the 'officers of the other roads, or controlled them in any other respect, and the court below held that the report referred to could not be admitted in evidence, and would not permit certain marked passages therein to be read or given in evidence to the jury. We fully concur with the court in that ruling. This report shows that defendant as a stockholder had control of the road, but not in such a way as to make it responsible as a company for all the acts of the Northern Central Railroad Company nor its officers.

11le motion for a new trial in the case is therefore overruled.